Name: COMMISSION REGULATION (EC) No 89/95 of 20 January 1995 determining the extent to which applications lodged in January 1995 for import certificates for certain cheeses covered by the arrangements provided for in the Interim Agreements concluded by the Community with Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  European construction;  tariff policy
 Date Published: nan

 21 . 1 . 95 Official Journal of the European Communities No L 15/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 89/95 of 20 January 1995 determining the extent to which applications lodged in January 1995 for import certificates for certain cheeses covered by the arrangements provided for in the Interim Agreements concluded by the Community with Bulgaria and Romania can be accepted HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for the period 1 January to 31 March 1995 submitted pursuant to Regulation (EC) No 1588/94 shall be met in full , for products mentioned in Regulation (EC) No 1588/94. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1588/94 of 30 June 1994 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community on the one part, and Bulgaria and Romania on the other part ('), as last amended by Regulation (EC) No 3337/94 (2), and in particular Article 4 (4) thereof, Whereas the applications made for licences for products mentioned in Regulation (EC) No 1588/94 are for quanti ­ ties lower than those available ; whereas these applications can therefore be met in full, Article 2 This Regulation shall enter into force on 23 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 January 1995 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 167, 1 . 7 . 1994, p . 8 . (2) OJ No L 350, 31 . 12. 1994, p . 66 .